 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    RICHARD L. MITCHELL,                                   Case No. 2:18-cv-00646-RFB-GWF
 8                                         Plaintiff,
             v.                                                          ORDER
 9
      LAS VEGAS METROPOLITAN POLICE
10    DEPARTMEN.,
                            Defendant.
11

12          This matter is before the Court on Plaintiff’s Motion to Extend Time (ECF No. 6), filed on
13   March 1, 2019.
14          On January 24, 2019, the Court granted Plaintiff’s Application to Proceed In Forma
15   Pauperis. The Court, however, dismissed his Complaint without prejudice and allowed Plaintiff
16   until February 22, 2019 to file an amended complaint correcting noted deficiencies. See ECF No.
17   4. Plaintiff requests a thirty (30) day extension to file an amended complaint. The Court finds
18   good cause to grant the requested extension. Plaintiff shall file his amended complaint no later
19   than March 30, 2019. Accordingly,
20          IT IS HEREBY ORDERED that Plaintiff’s Motion to Extend Time (ECF No. 6) is
21   granted. Plaintiff shall file his amended complaint no later than March 30, 2019.
22          Dated this 4th day of March, 2019.
23

24
                                                            GEORGE FOLEY, JR.
25                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
